      Case 2:20-cv-01333-KJM-DB Document 5 Filed 08/10/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10                        UNITED STATES DISTRICT COURT
11        EASTERN DISTRICT OF CALIFORNIA (SACRAMENTO DIVISION)
12

13   REBECCA E. OLSON,                  )   Case No. 2:20-cv-01333-KJM-DB
                                        )
14          Plaintiff,                  )   ORDER RE JOINT STIPULATION
15                                      )   TO FURTHER EXTEND TIME FOR
     v.                                 )   DEFENDANT PRUDENTIAL
16                                      )   RETIREMENT INSURANCE AND
17   PRUDENTIAL RETIREMENT              )   ANNUITY COMPANY TO RESPOND
     INSURANCE AND ANNUITY              )   TO COMPLAINT
18   COMPANY and DOES 1-10,             )
19                                      )   Current Deadline: July 30, 2020
            Defendants.                 )   New Deadline: September 18, 2020
20
                                        )
21                                      )
                                        )
22
                                        )
23                                      )
                                        )
24

25

26

27

28                                           1
       ORDER TO FURTHER EXTEND TIME FOR DEFENDANT PRUDENTIAL
      RETIREMENT INSURANCE AND ANNUITY COMPANY TO RESPOND TO
                            COMPLAINT
       Case 2:20-cv-01333-KJM-DB Document 5 Filed 08/10/20 Page 2 of 2


 1         Pursuant to L.R. 144, Defendant Prudential Retirement Insurance and Annuity
 2   Company (“Prudential”) and Plaintiff Rebecca E. Olson, by and through their
 3   undersigned counsel, have stipulated to an extension of time for Prudential to respond
 4   to the Complaint from July 30, 2020 through and including September 18, 2020. As
 5   set forth in the concurrently filed stipulation of the parties, Prudential and Plaintiff
 6   agree that it is in the interests of justice and judicial economy for Plaintiff’s counsel
 7   to subpoena records from a third party prior to Prudential having to respond to the
 8   Complaint. Good cause appearing therefore, the stipulated extension for Prudential
 9   to respond to the Complaint is approved. Prudential has through and including
10   September 18, 2020 to respond to Plaintiff’s Complaint.
11         IT IS SO ORDERED.
12   DATED: August 8, 2020.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                2
       [PROPOSED] ORDER TO FURTHER EXTEND TIME FOR DEFENDANT
      PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY TO
                       RESPOND TO COMPLAINT
